DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-15 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-14, directed to a composition, in the reply filed on 12/29/2020 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-14 are under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Patel (WO 2012/056299 A1; as provided by the applicant on IDS dated 10/30/2019).
Patel teaches an intranasal composition comprising methylcobalamin (500mcg -1500mcg/0.1ml; i.e. 5000mcg/ml-15000mcg/ml; within the limits of the instant claims as 5000mcg/ml is given as the concentration of methylcobalamin; see paragraph 0072 of the instant specification), at least one mucoadhesive agent (equivalent to gelling agent) up to 5% with examples such as guar gum, xanthum gum, chitosan (equivalent to permeation enhancer of the instant claims; see paragraph 0047 of the instant specification), pectin, polyvinylpyrrolidone etc. (same examples as given in the instant specification 0043 and 0057-equivalent to gelling agent and thickening agents of the instant claims), penetration enhancer such as surfactant (equivalent to permeation enhancer of the instant claims up to 2.5%), humectant (0-5%), flavoring agent, preservatives up to 4% at pH 4-6  and a vehicle water (same as in the instant specification and considering density of water as 1g/cm3, all percentages are approximately same in W/V % and thus encompass % of mucoadhesive agent (gelling agent+ thickening agent), permeation enhancer, humectant and preservatives of the instant claims) (pages 6-7, examples 1-10, pages 16-20 and claims).
Since the cited prior art teaches same composition as in the instant claims, the composition of the cited prior art is expected to make in-situ gel after intranasal administration.
With regard to a limitation “the composition is administered ---weekly”-, since the cited prior art teaches composition of the instant claims, the composition of the cited prior art must be capable of being administered---weekly.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Thus the cited prior art meets on all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1, 7 and 12, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO 2012/056299 A1; as provided by the applicant on IDS dated 10/30/2019) and Brown (US 2013/0131007 A1) in combination. 
Determining the scope and contents of the prior art
Patel teaches an intranasal composition comprising methylcobalamin (500mcg -1500mcg/0.1ml; i.e. 5000mcg/ml-15000mcg/ml; within the limits of the instant claims as 5000mcg/ml is given as the concentration of methylcobalamin; see paragraph 0072 of the instant specification), mucoadhesive agent up to 5% with examples such as guar gum, xanthum gum, chitosan (equivalent to permeation enhancer of the instant claims; see paragraph 0047 of the instant specification), pectin, polyvinylpyrrolidone etc. (same examples as given in the instant specification 0043 and 0057-equivalent to gelling agent and thickening agents of the instant claims), penetration enhancer such as surfactant (equivalent to permeation enhancer of the instant claims up to 2.5%), humectant (0-5%), flavoring agent, preservatives up to 4% at pH 4-6  and a vehicle water (same as in the instant specification and considering density of water as 1g/cm3, all percentages are approximately same in W/V % and thus encompass % of mucoadhesive agent (gelling agent+ thickening agent), permeation enhancer, humectant and preservatives of the instant claims) (pages 6-7, examples 1-10, pages 16-20 and claims).
Since the cited prior art teaches same composition with methlcobalamin and at least one gelling agent as in the instant claims, the composition of the cited prior art is expected to make in-situ gel after intranasal administration.
With regard to a limitation “the composition is administered ---weekly”-, since the cited prior art teaches composition of the instant claims, the composition of the cited prior art must be capable of being administered---weekly.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Thus the cited prior art meets on all limitations of the instant claims.
Ascertaining the differences between the prior art and the claims at issue
Patel teaches an intranasal composition comprising methylcobalamin, mucoadhesive agent with examples such as guar gum, xanthum gum, chitosan (equivalent to permeation enhancer of the instant claims; see paragraph 0047 of the instant specification), pectin, polyvinylpyrrolidone etc. (same examples as given in the instant specification 0043 and 0057-equivalent to gelling agent and thickening agents of the instant claims), penetration enhancer such as surfactant (equivalent to permeation enhancer of the instant claims up to 2.5%), humectant (0-5%), flavoring agent, preservatives up to 4% at pH 4-6  and a vehicle water. However, the cited prior art fails to teach gellan gum as gelling agent, and lecithin as permeation enhancer. Further, the cited prior art teaches concentration of methylcobalamin 500mcg/0.1ml (5000mcg/ml) but fails to teach plasma concentration and a lower concentration of methylcobalamin as 2500mcg/ml.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of a lower concentration of methylcobalamin as 2500mcg/ml and plasma concentration- Patel teaches composition with concentration of methylcobalamin 500mcg/0.1ml of water (same vehicle as in the instant specification) (5000mcg/ml). Since the dose of an active ingredient (in this case methylcobalamin) depends on age, weight and condition of a patient, it would have been prima facie obvious to a person of ordinary skill in the art to dilute the dose composition with appropriate amount of vehicle to adjust to the needs of the patients. Since Patel’s composition comprises higher amount of methylcobalamin compared to 2500mcg/ml, amount of cobalamin plasma concentration of at least 200pg/ml is expected. Thus the cited prior art meets limitation of the instant claims.
   
With regard to the difference of examples of gellan gum as gelling agent, and lecithin as permeation enhancer, Patel teaches that the composition comprises gelling agent and permeation enhancer. 
In the same field of endeavor, Brown teaches an intranasal composition comprising methylcobalamin, lecithin (Phosphatidyl choline etc.) and a gelling or thickening agent (such starch, gellan gum etc.) with flavoring agents (0009, 0010, 0012, 0034, 0038, 0039, 0083).
Given the guidance of Patel a person of ordinary skill in the art would have selected alternative equivalent gelling agent, such as gellan gum and permeation enhancer, such as lecithin as taught by Brown in intranasal composition of methylcobalamin.
	Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
Thus the cited prior art meets limitation of the instant claims. Therefore combination reads applicants claims. 	
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Patel teaches an intranasal composition comprising methylcobalamin, mucoadhesive agent (equivalent to gelling agent and thickening agents of the instant claims), penetration enhancer such as surfactant, humectant, flavoring agent, preservatives at pH 4-6 and a vehicle water. Brown teaches an intranasal composition comprising methylcobalamin, lecithin (Phosphatidyl choline etc.) and a gelling or thickening agent (such starch, gellan gum etc.) with flavoring agents. So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the composition may comprise gellan gum as gelling agent  and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623